c 0 PP




Honorable  E. H.   Griffin
county Attorney
Young county
Graham, Texas
Dear Sir:                    Opinion Wo. 0-3140
                             Re: Fees of oounty judge and county
                                  att'orneyunder fects stated.
          Your request for opinion has been reoelved and
carefully aonsidered by this department. r:e quote from your
request as r0n0wS:
             *On January 1, 1941, all county and pre-
     cinct offioials in Young County, Texa&, were
     placed by the Commlssloners~ Court on a fee
     bEiSiS.    Prior theretof, they had been oompen-
     sated on a ealary basis. The following ques-
     tion has arisen with reference to the County
     Judge's trial fee as prescribed by Artiale
     1052, as amended, C. C. P., and as to the
     $X.00 fee due the County Attorney under Arti-
     cle 1061, C. C. F., and the $5.00 fea due the
     County Attorney by Virtue    of Artiole 1068,
     c. c. P.,    in the following fact situation:
          “A oase Is filed in the County Court of
     Young County, Texas, Deoember 15, 1940. The
     defendant is arrested, makes bond, and on
     January 15, 1941, oomes in the County Court
     and enters a plea of guilty. Gnder those
     facts is the present ‘CountyJudge entitled
     to a $3.00 trial fee under Artiale 1052
     c. c. P.; and is the present County Att&ney
     entitled to a ree of #lo.00 under the provi-
     sions of Article 1061, C. C. P.7"
          The population of Young County, Texas, acoording
to the 1940 Federal Census Is less than 20,000 Inhabitants.
Honorable E. H. Griffin, Page 2


          We assume from your letter that a judgment was
rendered upon the plea of guilty, was not appealed from and
became a final judgment.
          Article 1052, Vernon's Annotated Texas Code of      i
Criminal Procedure, reads as follows:
          "Three Dollars shall be paid by the county
     to the County Judge, or Judge of the Court at
    Law, and Two Dollars and fifty cents shall be
    paid by the oounty to the Justice of the Peace,
    for each criminal action tried and finally
    disposed of before him. Provided, however,
    that In all counties havefng a population of
    20,000 or less, the Justice of the Peace
     shall reoeive a trial fee of.Three Dollars.
    Such Judge or Justice shall present to the
    Commissioners' Court of his county at a
    regular term thereof, a written aocount
    specifying each criminal action in which he
    olaims suoh fee, certified by suoh Judge or
    Justice to be correct, and filed with the
    County Clerk. The Commissioners* Court shall
    approve such aooount for such amount as they
    find to be oorrect, and order a draft to be
    issued upon the County Treasurer in favor
    Of such Judge or Justioe for the amount so
    approved. Provided the Commissioners* Court
    shall not pay any account or trial fees In
    any case tried and in which an aoquittal is
    had unless the State of Texas was represented
    In the trial of said cause by the County
    Attorney, or his assistant, Criminal District
    Attorney or ,hisassistant, and the certlfioate
    of said Attorney is attached to said account
    certifying to the fact that said cause was
    tried, and the State of Texas was represented,
    and that In his judgment there was sufficient
    evidence in said'cause to demand a trial of
    samo.w
          Article 1061, Vernon's Annotated Texas Code of
Criminal Procedure, reads as follows:
         "District and county attorneys shall be
    allowed the following fees in cases tried in
    the district or county courts, or a county
.




    Honorable E. H. Griffin, Page 3


         court at law, to be taxed against the defen-
         dant:
             "For every oonvlotion under the laws
        against gaming when no a:peal is taken, or
        when, on appeal, the judgment ic affirmed,
        fifteen dollars.
             *For every other conviction In oases
         of misdemeanor, where no appeal Is taken,
         or when on appeal the judgment is affirmed,
         ten dollars."
              It is our opinion that under the faots stated
    and upon the assumption that the judgment was final the
     resent county attorney would be entitled to a fee of
     10.00 and the present county judge would be enti%led to
    a fee of $3.00.
                                       Very truly   yours

                                  ATTORNEY GENERALOFTEXAS

                                  BY    s/    Wm. J. Fanning
                                                  Assistant.
    APFROVED FEB 21,1941
                                  APPROVED: 'PINICN CC&%ITTEE
    s/ Gerald C. Mann-
                                  BY         B'WB   Chairman
    ATTORNEY GENERAL OF TEXAS